Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application has changed. All further correspondence pertaining to prosecution should be directed to Examiner Daniel Nielsen in art unit 1634.

Status of the Claims
Claims 1-3, 8-9, 21, 24-25, 41, 44, 51-52, 54-55, 58-59, 66, 72 and 96-98 are pending in the application and under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 21, 24-25, 41, 44, 51-52, 54-55, 58-59, 66, and 97-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church (WO 2013/123125).
Regarding claims 1, 2, and 97, Church teaches a method of synthesizing nucleic acid sequences by attaching a plurality of oligonucleotide sequences (two or more tile oligonucleotides) and hybridizing each oligonucleotide set corresponding to a particular target nucleic sequence to a predesigned sequence or barcode (capture probe) that is unique to the oligonucleotide set (tile oligonucleotides comprise an identifying sequence, claim 2) and 
Church also teaches that a BtsI Type IIs restriction enzyme recognition site was added to the barcode (page 47, lines 6-9). Church also teaches that emulsion droplets contained nucleic acids and BtsI, and the emulsions were subjected to conditions that facilitated BtsI restriction digest (page 50 lines 22-35-page 51, line 10). Church states that “Each oligo sequence was pre- and post-pended with the BtsI Type IIs restriction enzyme recognition sequence (GCAGTG, or reverse complement). The 5' end of the each payload oligonucleotide sequence was prepended with the appropriate barcode sequence and the BtsI Type IIs restriction enzyme recognition sequence (GCAGTG)” (page 47, lines 23-25). Therefore, cleavage occurs between an identifying sequence and a hybridization sequence by the cleavage reagent, liberating the DNA. Church also teaches that the emulsion droplet was incubated at a temperature regiment allowing extension of the tile oligonucleotides, as the emulsions underwent PCR conditions after facilitating BtsI restriction digest, as evidenced by the activation of hotstart polymerase (page 51, lines 1-10).
Church also teaches reamplifying the product via PCR (page 51, lines 17-18). Church teaches that oligonucleotides that oligonucleotides can be single or double stranded (page 35, lines 9-16). Church also teaches a partially double stranded nucleic acid having a single stranded 
However, Church does not explicitly teach that two or more tile oligonucleotides each comprise a double-stranded segment and a single-stranded segment, and each of the single stranded segment is complementary to at least one of the capture oligonucleotides. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to require the tile oligonucleotides to comprise a double-stranded and single stranded segment because Church teaches a bead with a nucleic acid barcode (capture sequence) attached, and the barcode has an overhang, a ssDNA portion (Fig 7 & 8), and only oligonucleotides having the same complementary sequence can bind to the same barcode sequences on the bead (page 30, line 12-page 31, line 3; Fig. 8). Therefore, as the barcodes are designed to promote specific hybridization of sequences, the target sequences with overhangs would be hybridized. As Church also teaches restriction endonucleases (Table 1), one of ordinary skill in the art would have also recognized that the type IIs restriction endonucleases of Church would create dsDNA segments with ssDNA overhangs.

Regarding claim 97, Church teaches breaking the emulsion by de-emulsion protocols (page 35, lines 3-5).  Church also teaches reamplification by PCR after breaking the emulsion 
However, Church does not explicitly teach contacting the nicked polynucleotides with a ligase to seal the nicks (claim 97) or incubating polynucleotides with ligase after breaking the emulsion (claim 55).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use ligase to seal the nicks in the polynucleotide because Church teaches the use of ligation for oligonucleotide assembly, and a person of ordinary skill in the art would recognize that incubating with ligase would perform ligation.

Regarding claim 3, Church teaches distinct oligonucleotide sequences are provided and each oligonucleotide set is specific for the nucleic acid sequence of interest (tile oligonucleotide comprising a plurality of distinct identifying sequences) (page 6, lines 4-16 and 24-34).

Regarding claims 8 and 9, Church teaches that oligonucleotides can be synthesized using methods known in the art and can be taken from chip synthesis or amplified before processing into library. Church teaches the oligonucleotides can be single or double stranded (see 

Regarding claim 21, Church teaches oligonucleotides contained within the emulsion droplet hybridized to the barcode and primer sequences attached to the bead and teaches cleaving the oligonucleotide from bead to assemble oligonucleotide into target sequence (see pg. 32, lines 24-35). Church also teaches that a BtsI Type IIs restriction enzyme recognition site was added to the barcode (page 47, lines 6-9). Church also teaches that emulsion droplets contained nucleic acids and BtsI, and the emulsions were subjected to conditions that facilitated BtsI restriction digest (page 50 lines 22-35-page 51, line 10). Church states that “Each oligo sequence was pre- and post-pended with the BtsI Type IIs restriction enzyme recognition sequence (GCAGTG, or reverse complement). The 5' end of the each payload oligonucleotide sequence was prepended with the appropriate barcode sequence and the BtsI Type IIs restriction enzyme recognition sequence (GCAGTG)” (page 47, lines 23-25).

Regarding claims 24-25, Church teaches primers and barcodes may be temporary and may be designed so as to be removable by cleavage (see pg. 18, last paragraph). Church teaches methods for synthesizing and cleaving nucleic acids and teaches cleavable sites contained 

Regarding claim 41, Church teaches each bead has a specific barcode that localizes all oligonucleotides (1 to 1,000 distinct capture oligonucleotides) (see pg. 8, lines 23-30).

Regarding claim 44, Church teaches PCR assembly is used to assemble single and double stranded nucleic acid sequences into a nucleic acid sequence of interest (see page 12 lines 10-11 and pg. 35, lines 25-30).


Regarding claims 51-52, Church further teaches breaking emulsion by deemulsification protocols (see pg. 35, lines 3-5) and teaches purifying nucleic acids by separating, isolating and recovery techniques known in the art (see pg. 35, lines 5-8).

Regarding claims 54 and 55, Church teaches the beads are divided for coupling into a plurality of containers. Church teaches that each bead will have a unique oligonucleotide synthesized on the surface and tagged with a sequence which is unique to the oligonucleotide to allow for identification during use (sorting and detectable label) (see pg. 25, last para cont’d to pg. 26, pg. 15 lines 18-28, pg. 35 lines 31-35, pg. 38 lines 20-25).

Regarding claims 58-59, Church further teaches reamplification by PCR after breaking emulsion (see pg. 51, example II). Church teaches amplification of one or more synthesized 

Regarding claim 66, Church teaches a water in oil emulsion (see example II, pg. 49-50).


Claims 72 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church (WO 2013/123125)  as applied to claim 1 above, and further in view of DeKosky (Nature Biotechnology, 2013, vol 31, no 2, pp 166-171).
The teachings of Church are set forth above.
However, Church does not teach a sequence that encodes one or more complementary determining regions including CDR-H3 or nucleic acids that encode an antibody.
DeKosky teaches targeting and sequencing a nucleic acid that encodes CDR-H3, which is an antibody and thus a nucleic acid that encodes an antibody, by capturing mRNA and performing emulsion linkage RT-PCR (figure 1; figure 2). DeKosky teaches using beads with mRNA strands for CDR-HW are recovered and emulsified for cDNA linkage (figure 1 and figure 2). DeKosky teaches that high throughput identification of nucleic acids can be applied to investigate vaccine efficacy, autoimmunity in clinical setting and research settings (see pg. 169, first paragraph).


Response to Arguments
Objections
	The objection to claim 97 is withdrawn, as the claim has been amended.

35 U.S.C 103

It would have been obvious to a person of ordinary skill in the art before the effective filing date to require the tile oligonucleotides to comprise a double-stranded and single stranded segment because Church teaches a bead with a nucleic acid barcode (capture sequence) attached, and the barcode has an overhang, a ssDNA portion (Fig 7 & 8), and only oligonucleotides having the same complementary sequence can bind to the same barcode sequences on the bead (page 30, line 12-page 31, line 3; Fig. 8). Therefore, as the barcodes are designed to promote specific hybridization of sequences, the target sequences with overhangs would be hybridized. As Church also teaches restriction endonucleases (Table 1), one of ordinary skill in the art would have also recognized that the type IIs restriction endonucleases of Church would create dsDNA segments with ssDNA overhangs.
At page 12, paragraph 3, the response states “the present claims explicitly require cleavage of the tile oligonucleotides present in a capture complex contained in an emulsion droplet, e.g., between an identifying sequence (e.g., a barcode) and a hybridization sequence, cleavage occurs between an identifying sequence and a hybridization sequence by the cleavage reagent, liberating the DNA.
	The comments made at page 13, first paragraph are not persuasive for the reasons already made of record above.


Conclusion
Claims 1-3, 8-9, 21, 24-25, 41, 44, 51-52, 54-55, 58-59, 66, 72 and 96-98 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W NIELSEN/
Examiner, Art Unit 1634                                                                                                                                                                                            

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634